Ludeling, C. J.
This is a suit by an attorney at law to recover the-amount of an account composed principally of charges for professional-services rendered for the defendant.
The evidence showed that the defendant employed the plaintiff, and the services were rendered. Indeed these facts are not disputed. We are of opinion that the amounts allowed by the judge a quo ave reasonable and fair.
It is therefore ordered and adjudged that the judgment of the district court be affirmed with costs of appeal.